      Case 2:18-cr-00422-SMB Document 506 Filed 03/20/19 Page 1 of 2



 1   PICCARRETA DAVIS KEENAN FIDEL PC
     2 East Congress Street, Suite 1000
 2   Tucson, Arizona 85701-1782
 3   (520) 622-6900
     Michael L. Piccarreta
4    State Bar No. 003962
     Email: mlp@pd-law.com
5
     Attorney for Defendant Andrew Padilla
6                -and-
     KARP & WEISS, P.C.
7    3060 N Swan Road
8    Tucson, AZ 85712
     (520) 325-4200
9    Stephen M. Weiss
     State Bar No. 002261
10   Email: sweiss@karpweiss.com
11   Attorney for Defendant Joye Vaught

12                             IN THE UNITED STATES DISTRICT COURT
13                                        DISTRICT OF ARIZONA
14
       United States of America,                           NO. CR-18-00422-06-PHX-SMB
15
                            Plaintiff,                     NOTICE OF RE-FILING JOINT REPLY TO
16
                                                           RESPONSE (DOC. 476) TO MOTION TO
17     v.                                                  DISMISS DUE TO GOVERNMENT
                                                           INTERFERENCE WITH RIGHT TO
18     6. Andrew Padilla,                                  COUNSEL AND REQUEST FOR
          (Counts 1-51)                                    DISCLOSURE OR, IN THE ALTERNATIVE,
19
       7. Joye Vaught,                                     MOTION TO WITHDRAW (DOC. 456)
20        (Counts 1-51)
21                          Defendants.
22
23            Pursuant to this Court’s Order filed March 19, 2019 (Doc. 502), defendants Andrew Padilla
24   and Joye Vaught hereby provide notice that they have edited and re-filed their Joint Reply to Response
25
     (Doc. 476) to Motion to Dismiss due to Government Interference with Right to Counsel and Request
26
     for Disclosure or, in the Alternative, Motion to Withdraw (Doc. 456), in compliance with the Court’s
27
28   Order.
      Case 2:18-cr-00422-SMB Document 506 Filed 03/20/19 Page 2 of 2



 1           RESPECTFULLY SUBMITTED this 20th day of March, 2019.
 2                                           PICCARRETA DAVIS KEENAN FIDEL PC
 3
                                             By:     /s/     Michael L. Piccarreta
4                                                            Michael L. Piccarreta
                                                             Attorney for Defendant Andrew Padilla
5
6                                            KARP & WEISS, P.C.
7                                            By:     /s/     Stephen M. Weiss
8                                                            Stephen M. Weiss
                                                             Attorney for Defendant Joye Vaught
9
                                  CERTIFICATE OF SERVICE
10
11           I hereby certify that on the 20th day of March, 2019, I electronically transmitted the
12   foregoing to the Clerk of the Court via the CM/ECF system for filing and transmittal of a
     Notice of Electronic Filing to the following CM/ECF registrants:
13
             Reginald Jones: Reginald.Jones@usdoj.gov
14           Peter S. Kozinets: Peter.Kozinets@usdoj.gov
15           John Kucera: John.Kucera@usdoj.gov
             Margaret Perlmeter: Margaret.Perlmeter@usdoj.gov
16           Kevin Rapp: Kevin.Rapp@usdoj.gov
             Andrew Stone: Andrew.Stone@usdoj.gov
17           Thomas Bienert: tbienert@bmkattorneys.com
18           Paul Cambria: pcambira@lglaw.com
             Robert Corn-Revere: bobcornrevere@dwt.com
19           Bruce Feder: bfeder@federlaw.com
             James Grant: jimgrant@dwt.com
20
             Michael D. Kimerer, mdk@kimerer.com
21           Gary Lincenberg: glincenberg@birdmarella.com
22
23
24
25
26
27
28

                                                      2
